 Case: 4:11-cv-00736-CDP Doc. #: 116 Filed: 08/07/20 Page: 1 of 2 PageID #: 2007



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

NADINE HEMMINGHAUS,                        )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )         No. 4:11 CV 736 CDP
                                           )
STATE OF MISSOURI, et al.,                 )
                                           )
             Defendants.                   )

                                       ORDER

      This closed matter is before the Court on pro se plaintiff Nadine Hemminghaus’

sealed letter to the Clerk of Court, which has been construed as a Motion to Seal [ECF

112]. On July 13, 2020, I ordered defendant, the State of Missouri, to respond to the

motion within ten days of the date of the Order. ECF 115. The State of Missouri has

not responded, and its deadline for doing so has passed.

      “The courts of this country recognize a general right to inspect and copy public

records and documents, including judicial records and documents.” In re Neal, 461

F.3d 1048, 1053 (8th Cir. 2006) (quoting Nixon v. Warner Communications, Inc., 435

U.S. 589, 597 (1978)). A party seeking closure or sealing of court documents must

show that a restriction of the right of public access is necessitated by a compelling

interest. Goff v. Graves, 362 F.3d 543, 550 (8th Cir. 2004) (citing In re Search

Warrant for Secretarial Area Outside Office of Gunn, 855 F.2d 569, 574 (8th Cir.

1988)).
 Case: 4:11-cv-00736-CDP Doc. #: 116 Filed: 08/07/20 Page: 2 of 2 PageID #: 2008



       I conclude that plaintiff has demonstrated good cause to restrict public access

to the Court’s memorandum and order granting summary judgment in this case [ECF

90] because of the sensitive information contained therein. However, the Court “does

not have any control or authority over the companies and services which publish

federal judicial opinions,” Hinson v. United States, No. 4:06-CV-769 CAS, 2010 WL

3724869, at *1 (E.D. Mo. Sept. 17, 2010), and so I cannot order any individual

publisher of the opinion to remove it from their electronic databases or publications;

to the extent plaintiff requests that I do so, her motion is denied. Additionally, I will

not seal the entire court file, as the public interest is in having matters remain as open

to the public as possible. And, of course, when plaintiff chose to file this case

without asking for any special treatment, she voluntarily placed the information in the

public record, and it is not appropriate to close it to the public after all this time.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s pro se Motion to Seal [112] is

GRANTED in part. The Clerk of the Court shall restrict access to Document 90 in

this matter to Court users and case participants only.



                                            ____________________________________
                                            CATHERINE D. PERRY
                                            UNITED STATES DISTRICT JUDGE
Dated this 7th day of August, 2020.



                                              2
